Citation Nr: 1013593	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-34 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1959 to August 1962.  He also served with the Coast 
Guard from August 1976 to March 1983 and with the Air 
National Guard from December 1983 to December 1997.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision by the Reno, 
Nevada Department of Veterans Affairs (VA) Regional Office 
(RO).  A videoconference hearing was held before the 
undersigned in February 2010.  A transcript of that hearing 
is associated with the claims file.  In February 2010, the 
Board received additional evidence (with a waiver of RO 
consideration).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


REMAND

The Veteran contends that his current low back disability is 
related to his back complaints in service.  Service treatment 
records reveal that in September 1960 he was seen for 
complaints of low back pain.  Lumbar strain was diagnosed.  
In January 1961 he was seen for complaints of back pain.  X-
rays revealed mild lumbar scoliosis.  On service separation 
examination no pertinent complaints were noted; the Veteran's 
spine was normal on clinical evaluation.  Records from 
subsequent reserve service do not show any complaints or 
treatment pertaining to back disability.

Postservice treatment records, to include records received 
from the Social Security Administration, reveal that in 1993 
the Veteran sustaining a back injury while working as a bus 
driver.  In testimony at the February 2010 videoconference 
hearing he indicated that he was awarded Workman's 
Compensation benefits in connection with that injury.  He 
also testified that he received treatment for back disability 
during the interim between his discharge from active duty and 
the 1993 on-the-job nack injury.  Complete medical records 
pertaining to the 1993 work injury and Workman's Compensation 
award, and of further postservice treatment the Veteran 
received for his back are not associated with the claims 
file.  As such records are pertinent (and perhaps critical) 
evidence in the matter at hand, they must be secured.  

The Veteran is advised that under 38 C.F.R. § 3.158(a), where 
evidence requested in connection with a claim for increase is 
not furnished within one year of the request, the claim will 
be considered abandoned.  He is further advised that if VA is 
unable to secure private records of his treatment, it is 
ultimately his responsibility to ensure that such records are 
received.

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be asked to 
identify, and to provide releases for VA 
to secure records from, all sources of 
treatment and evaluation he has received 
for his low back disability since his 
discharge from active duty in August 1962, 
specifically including any treatment he 
received from August 1962 to 1993 and all 
treatment he received in connection with 
his 1993 work-related injury (including 
the initial evaluation), and in follow-up 
to such injury.  He should also provide 
releases for VA to secure copies of the 
documents pertaining to his Workman's 
Compensation Award (relating to the 1993 
on-the-job injury) and reports of any 
medical evaluations he received in 
connection with such award.  The RO should 
secure for the record copies of complete 
records from all identified sources.

2.  The RO should also arrange for any 
further development that is suggested by 
any additional records received (to 
include arranging for another examination 
to determine nexus, if indicated).
3.  The RO should then readjudicate the 
claim.  If it remains denied, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

